ACCEPTED
                                                                              14-15-00042-CV
                                                                FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          3/6/2015 1:54:35 PM
                                                                         CHRISTOPHER PRINE
                                                                                       CLERK

                       No. 14-15-00042-CV

                                                              FILED IN
                                                       14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
                IN THE COURT OF APPEALS                 3/6/2015 1:54:35 PM
         FOR THE FOURTEENTH DISTRICT OF             TEXAS
                                                       CHRISTOPHER A. PRINE
                    HOUSTON, TEXAS                              Clerk



                    BENSON SCOTT WYLY,
                                        Appellant

                                 v.

     ESSEX INSURANCE COMPANY AND U.S. RISK, INC.,
                                        Appellees


                              On Appeal
                     from Cause No. 13-CV-0583
        in the 10th District Court of Galveston County, Texas

      NOTICE OF APPEARANCE AND DESIGNATION OF
       LEAD APPELLATE COUNSEL FOR APPELLEE
           INTEGRITY INSURANCE SOLUTIONS


     Levon G. Hovnatanian                     Jeffrey E. Farrell
    State Bar No. 10059825                State Bar No. 00787453
  hovnatanian@mdjwlaw.com                  farrell@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON         MARTIN, DISIERE, JEFFERSON &
      & WISDOM, L.L.P.                       WISDOM, L.L.P.
     808 Travis, 20th Floor        900 S. Capital of Texas Hwy, Ste 425
     Houston, Texas 77002                   Austin, Texas 78746
  (713) 632-1700 – Telephone           (512) 610-4400 – Telephone
  (713) 222-0101 – Facsimile           (512) 610-4401 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
      Comes now an appellee—Integrity Insurance Solutions—and files this

Notice of Appearance and Designation of Lead Appellate Counsel.            Integrity

Insurance Solutions hereby designates the following individual as its lead appellate

counsel:

                            Levon G. Hovnatanian
                         hovnatanian@mdjwlaw.com
                           State Bar No. 10050925
                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                            808 Travis, 20th Floor
                            Houston, Texas 77002
                         (713) 632-1700—Telephone
                         (713) 222-0101—Facsimile

      Jeffrey E. Farrell, whose State Bar number and contact information appears

in the signature block below, also represents Integrity Insurance Solutions in this

appeal.

      In conclusion, Integrity Insurance Solutions respectfully asks the Court to

accept this Notice of Appearance and Designation of Lead Appellate Counsel and

consider Mr. Hovnatanian as its lead appellate counsel.




                                         1
                                 Respectfully submitted,

                                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                 By: /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian
                                    Texas Bar No. 10059825
                                    hovnatanian@mdjwlaw.com
                                 808 Travis, 20th Floor
                                 Houston, Texas 77002
                                 (713) 632-1700 – Telephone
                                 (713) 222-0101 – Facsimile

                                 By: /s/ Jeffrey E. Farrell
                                    Jeffrey E. Farrell
                                    Texas Bar No. 00787453
                                    farrell@mdjwlaw.com
                                 900 S. Capital of Texas Highway, Suite 425
                                 Austin, Texas 78746
                                 (512) 610-4400 – Telephone
                                 (512) 610-4401 – Facsimile

                                 ATTORNEYS FOR APPELLEE
                                 INTEGRITY INSURANCE SOLUTIONS

                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated notice of appearance and
designation of lead appellate counsel for appellee Integrity Insurance Solutions
contains 119 words.


                                   /s/ Levon G. Hovnatanian
                                   Levon G. Hovnatanian
                                   Dated: March 6, 2016




                                       2
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Notice of Appearance and Designation of Lead Appellate Counsel has been
forwarded to the individuals listed below, by the method(s) indicated, on this 6th
day of March 2015:

      Keith A. Gross
      attnygross@aol
      KEITH A. GROSS ATTORNEY AT LAW
      250 Park Avenue
      League City, Texas 77573
      (via e-file and facsimile 832-932-5688)
      (counsel for appellant Benson Scott Wyly)

      Jamie R. Carsey
      jcarsey@thompsoncoe.com
      Cyrus W. Haralson
      charalson@thompsoncoe.com
      THOMPSON, COE, COUSINS & IRONS, L.L.P.
      One Riverway, Suite 1400
      Houston, Texas 77056
      (via e-file and facsimile 713-403-8299)
      (counsel for appellees
      Essex Insurance Company and U.S. Risk, Inc.)


                                     /s/ Levon G. Hovnatanian
                                     Levon G. Hovnatanian




                                        3